Order filed April 29, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00170-CR
                                 ____________

                     CORNELIUS JACKSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-CCR-163243

                                   ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 1, a
DVD.
      The clerk of the County Court at Law No 2 is directed to deliver to the Clerk
of this court the original of, State's Exhibit 1, a DVD on or before May 08, 2015.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit 1, a DVD, to the
clerk of the County Court at Law No 2.



                                       PER CURIAM




                                         2